DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-19 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 9 and 15:  

1. A system on a chip (SoC), comprising: 

a stream switch coupled to two or more of the plurality of processing cores, the stream switch including: 

a plurality of multibit input ports; 

a plurality of multibit output ports; and 

a plurality of multibit stream links dedicated to respective output ports of the plurality of multibit output ports, the multibit stream links being reconfigurably coupleable at run time to a selectable number of the multibit input ports, wherein a multibit stream link of the plurality of multibit stream links includes: 

stream switch configuration logic arranged to direct a reconfigurable coupling of the dedicated output port according to control register information stored in at least one control register associated with the stream switch; and 

a plurality of convolution accelerators, each one of the plurality of convolution accelerators being configurable at run time to unidirectionally receive input data via at least two of the plurality of multibit output ports and to unidirectionally communicate output data via one of the plurality of multibit input ports of the stream switch.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183